The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s response of 3/9/2022.  Currently claims 1-20 are pending and rejected below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuentes (US 2012/0277671 A1) in view of Chikama in view of Samson (US 6,143,013).
Fuentes discloses a guide catheter (as in 6A-6G for examples), comprising: an inner layer defining a lumen extending therethrough (604); a reinforcing braid (606/610) disposed about the inner layer; a plurality of steering wires (618 or 620) interwoven through the reinforcing braid; and an outer layer (112) disposed about the reinforcing braid; wherein at least a portion of the reinforcing braid is embedded within the outer layer (para [0066]).
Fuentes discloses the claimed invention except for the plurality of steering wires interwoven through the reinforcing braid.  Chikama teaches that it is known to use the the plurality of steering wires interwoven through the reinforcing braid as set forth figures 2-17 and paragraphs at column 5 discussing the position of operating wires 51 and 52 through coils to provide greater structural stability and control of the layers in relation to each other and provide a space for the guiding of operating wires.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Fuentes with the plurality of steering wires interwoven through the reinforcing braid as taught by Chikama, since such a modification would provide the system with the plurality of steering wires interwoven through the reinforcing braid for providing greater structural stability and control of the layers in relation to each other and provide a space for the guiding of operating wires.

Fuentes in view of Chikama discloses the claimed invention except for the interweaving the first and second plurality of helically would wires.  Samson teaches that it is known to use the design of interweaving the first and second plurality of helically would wires as set forth in paragraphs at column 13 lines 15-65 to provide greater structural stability and control of the layers in relation to each other to eliminate shifting.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Fuentes in view of Chikama with interweaving the first and second plurality of helically would wires as taught by Samson, since such a modification would provide the system with interweaving the first and second plurality of helically would wires for providing greater structural stability and control of the layers in relation to each other to eliminate shifting
Concerning the plurality of steering wires (618) each include an elongate wire (620) slidably disposed within a lumen of a polymer sheath (624).
Concerning the plurality of steering wires is disposed between the first plurality of wires and the second plurality of wires (see para [0064], [0074]).
Concerning claims 5-7,12-14 and the first plurality of wires comprises a first metallic material; the second plurality of wires comprises the first metallic material; the second plurality of wires comprises a second metallic material different from the first metallic material or the second plurality of wires comprises a non-metallic material, and flat ribbon wires (see paras [0007],[0036],[0038], [0043][0044]  [0057].
Concerning claims 8-11 and the plurality of wires comprises a non-metallic material different from the other material (see Sampson at column 13 lines 4-20.
Concerning claim 15 and the catheter system, comprising: a guide catheter comprising: an inner layer (604) defining a lumen extending therethrough; a reinforcing braid (606/610) disposed about the inner layer; a plurality of steering wires (618 or 620)  interwoven through the reinforcing braid; an outer layer (112) at least partially disposed about the reinforcing braid; and an introducer sleeve (612) slidably disposed about and supported by the guide catheter; and a flush port (12) element operably connected to the introducer sleeve.
Concerning claim 19 and the interlocking with the outer layer see (para [0066]).
Concerning claim 20 and at least a portion of the reinforcing braid is embedded within the outer layer see (para [0066]).
Concerning claim 2-4, 12-14, 17-18 see [0036] Fuentes.
Concerning claim 5 the prior art discloses the claimed invention except for the wires comprise aramid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the wires comprise aramid, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Constructing wires of aramid is well know to a PHOSITA in order to have a wire of sufficient rigidity yet flexibility for efficient catheter construction in a patient.
Concerning claim 6, 19 the prior art discloses the claimed invention except for the wires comprise polyparaphenylene terephthalamide.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the wires comprise aramid, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Constructing wires of polyparaphenylene terephthalamide is well know to a PHOSITA in order to have a wire of sufficient rigidity yet flexibility for efficient catheter construction in a patient.
Concerning claim 7 and polyamide see Samson paragraph 36.
Concerning claim 8, 15, 20 and Fuentes [0036] and polyether block amide.
Concerning claim 9 and steering wires see disclosure and rejection above of prior art.
Concerning claim 10 not Fuentes and Chikima wire slidably disposed in a lumen of a plymer sheath.
Concerning claim 11, 16 see rejection taught in prior art as explained above for structures disclosed above in claim 1 rejections for instance.


Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.  Applicants argue that the prior art of Chikama appears to utilize two coils rather than a braid and that the wires lie between the coils and are not interwoven and thus do not teach all the claim limitations.  Examiner disagrees.  
Examiner is of the position that the coils of Chikama under the broadest reasaonable reading of the term would be considered a braid.  Examiner draws applicant’s attention to the embodiment of figure 16 that shows multiple three coils intervwoven to each other that forms a “braid”.

    PNG
    media_image1.png
    246
    369
    media_image1.png
    Greyscale

Concerning the applicant’s arguments about the wires lie between the coils and being interwoven examiner is of the position that the wires would lie interwoven amoung the coils and not merely between a top and bottom layer of coils.  Examiner draws attention to figure 23 and 17 which shows that longitunal wires may be interwoven between coils (not simply in between layers).  

    PNG
    media_image2.png
    283
    211
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    240
    493
    media_image3.png
    Greyscale
 

During examination, claim limitations are to be given their broadest reasonable reading.   In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404-1405, 162 USPQ 541, 550-51 (CCPA 1969). The elements disclosed in the prior art of record are fully capable of satisfying all structural, functional, spatial, and operational limitations in the claims, as currently written, and the rejection is made and proper.  It is recommended that applicant amend the claims to greater distinguish over the prior art and the particular “interwoven” configuring that differs from the prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783